Mr. Justice-Allen
delivered the opinion of the court.
This is a suit in mandamus. The relator seeks reinstatement to the position of bookkeeper and deputy clerk in the office of the clerk of the county court of the City and County of Denver. She occupied that position at the time the civil service amendment to the state Constitution went into effect, and afterwards was removed from the position by the respondent, the County Judge, who proceeded in this matter without reference to any civil service law or regulation. The relator claims the position in question is within the civil service amendment. It is admitted that the position is one of those wherein the incumbent is “an officer of the court.” The same designation has been applied by this court to a bailiff in People v. Morley, 67 Colo. 331, 184 Pac. 386, and we there said: “Court bailiffs are ‘officers of the court,’ not ‘state officers,’ and are not within the terms of said constitutional amendment.” This decision was followed in People v. Hersey, 69 Colo. 492, 196 Pac. 180, 14 A. L. R. 631, where a jury commissioner was likewise designated as an officer of the court. From these two cases, which are decisive of- the instant case, it necessarily follows that a clerk of a court and his deputies are not state officers and are not under civil service. The judgment denying relator relief was correct, and is affirmed.
Mr. Justice Teller and Mr. Justice Denison dissent.
Mr. Chief Justice Scott and Mr. Justice Campbell not participating.